Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julius Nesbitt petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court recently took significant action on Nesbitt’s 28 U.S.C. § 2255 (2012) motion. Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus petition. We dispense with oral argument because *39the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED